DETAILED ACTION
1.	This Office Action is responsive to claims filed for App. 15/904,208 on January 18, 2022. Claims 1-14, 16-18 and 22-24 are pending.

America Invents Act
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-14, 16-18 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. ( US 2014/0320464 A1 ) in view of Cho ( US 2014/0184580 A1 ).

	Ryu teaches in Claim 1:
	A method ( [0002] discloses a charge sharing method for liquid crystal displays ), comprising: 
receiving control information and a row of display data for display on a row of a display panel ( Figure 1, [0087]-[0089] disclose a timing controller 160A which can apply signals to the source driver 120 and row driver 130, in response to receiving a plurality of signals, such as a master clock signal, synchronization signals, etc ); 
sending the row of display data to a plurality of channels in accordance with the control information, each channel including a respective one of a plurality of source drivers and configured for supplying a respective portion of the row of display data to a respective one of a plurality of columns of pixels in the display panel using the respective one of the plurality of source drivers; outputting, by the plurality of source drivers, the row of display data to the row of the display panel ( Figure 1, [0075]-[0076] disclose a channel buffer 120A-1, which is shown in more detail in Figure 3. [0106], please note a plurality of buffers (read as a plurality of channels) which receive various signals which are then output to the columns of pixels. Furthermore, Figure 3, [0106] disclose a plurality of source lines CH1 to CH6, associated with the plurality of buffers and display data is supplied to each of these lines/portions ); 
receiving a row completion indicator subsequent to the plurality of source drivers outputting the row of display data to the row of the display panel ( Figure 4, [0026]-[0027], [0116] disclose a first period of time in which the source lines are driven with display data (see active interval ACT). In a period following the first period of time, during a blanking interval/charge sharing interval (see horizontal blanking period at the end of each line and/or vertical blanking period at the end of each frame. ), it is determined if charge sharing should be initiated. The end of the ACT period and initial beginning of the HB/VB periods indicate a change in functionality and is interpreted as row completion indicator ); 
in response to receiving the row completion indicator, detecting initiation of a polarity period ( Figure 4, [0124] discloses the intervals HB and VB are charge sharing intervals occurring after the ACT period, i.e. subsequent. [0022], [0208] disclose determining polarities of the source lines in the image data during these charge sharing intervals. Figure 18, [0207], etc disclose that after the display data has been driven, a charge sharing/polarity determination period begins, see steps S110 and S120 ); 
in accordance with a detection of the initiation of the polarity period, determining, for each channel, a respective polarity state of the respective portion of the row of display data sent to the respective one of the plurality of source drivers ( Figures 3 and 4, [0110] discloses either a first polarity (+) or a second polarity (-) is assigned to each buffer/channel/source line. Note the connection to odd and even share lines to match their respective polarities ); 
identifying a first subset of source drivers corresponding to a first polarity state [in a first continuous channel block], each source driver in the first subset of source drivers outputting a first portion of the row of display data with the first polarity state during the polarity period ( [0204] disclose grouping source lines based on their determined respective first or second polarity, i.e. positive or negative. [0108] discloses the odd buffers are grouped together as well as the even buffers being grouped together as well. For purposes of interpretation, [0110] discloses the first polarity is positive and the second polarity is negative and [0202] discloses the buffers connected to the ODD share lines have the first/positive polarity. The buffers connected to the ODD share line, such as BUF1, BUF3, BUF5, etc can be interpreted as the identified group of source drivers corresponding to a first polarity (positive) ); 
for a first timing period specified by the timing controller for the first continuous channel block, electrically coupling outputs of source drivers in the identified first subset of source drivers within the first continuous channel block to one of the first and second respective charge sharing signal lines of the first continuous channel block during the polarity period ( Figure 4, [0128]-[0130] disclose the switching signals for the odd group of buffers and as a result, the various buffers are connected together. It is clear that the identified group of buffers, i.e. the ones connected to the ODD share line, have their outputs electrically coupled together, in order to perform charge sharing (described in more detail below). See Figure 4 for the odd numbered columns sharing their charges by being their outputs coupled together. See Figure 4 for the odd numbered columns sharing their charges by being their outputs coupled together ); but

Ryu does not explicitly teach of “grouping the plurality of channels into a plurality of continuous channel blocks, each channel block including a respective number of immediately adjacent channels that are next to each other, the respective number being greater than one, wherein each individual channel includes at least a first respective charging sharing signal line and a second respective charge sharing signal line, and each of the first and second respective charge sharing signal lines is shared by at least channels in the respective individual channel block” and “independently controlling each of the plurality of continuous channel blocks within a respective timing period specified by a timing controller for the respective channel block”, identifying a first subset and “identifying a second subset of source drivers corresponding to a second polarity state in a second continuous channel block, each source driver in the second subset of source drivers outputting a second distinct portion of the row of display data with the second polarity state during the polarity period” and electrically coupling outputs of the first and second subset, namely “for a second timing period specified by the timing controller for the second continuous channel block, electrically coupling outputs of source drivers in the identified second subset of source drivers within the second continuous channel block to one of the first and second respective charge sharing signal lines of the second continuous channel block during the polarity period”.

To clarify, Ryu teaches of a plurality of channels which can be divided into first and second subsets and these respective outputs can be electrically coupled to each other during a charge sharing period. However, Ryu is silent as to a first and second continuous channel block, (with the channels being adjacent, i.e. continuous), with these channel blocks being driven separately. Ryu essentially teaches of one continuous channel block and not of multiple blocks. 
However, in the same field of endeavor, polarity driving, Cho teaches of splitting a display region into a plurality of driving groups, ( Cho, Figures 5A+, [0046] ). Similar to Ryu, a polarity value is assigned to each data line (akin to Ryu’s channels) and please note that each group is comprised of adjacent channels, ( Cho, [0034] ), i.e. a continuous channel block. Furthermore, as shown, each group is individually controlled and subsets within each block are assigned polarity information. As combined with Ryu, the even and odd channels are electrically coupled to each other to allow for charge sharing and Cho teaches of multiple groups and assigned polarity values to each/within each channel. To clarify, Cho teaches each individual block to have negative and positive polarity channels and Ryu teaches to have alternating negative and positive polarity elements, similar to Applicant’s alternating nature as well. Using Cho’s blocks with Ryu’s charge sharing concept (again, both references teach of an alternating positive and negative polarity and Ryu teaches of having switches for the odd and even lines), the combination would naturally teach of having the alternating odd and even charge sharing lines (again, associated with positive and negative polarities) to be applied with Cho’s alternating positive and negative polarity elements. The driving method of Ryu with regards to the charge sharing for odd/even and positive/negative polarity elements is still preserved, along with the timings for each (read as first and second timing periods). Ryu teaches of the claimed driving method, as detailed above and the grouping of Cho can be applied.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the grouping, as taught by Cho, with the motivation that by using groups, non-uniformity of polarity can be accurately determined and phenomena, such as smear, greenish or flicker, can be reduced, ( Cho, [0007] ).

	Ryu teaches in Claim 2:
	The method of claim 1, wherein the row completion indicator is a horizontal blanking indicator. ( [0116], [0221] disclose the charge sharing interval is denoted as a horizontal blanking interval. At this point, the image data that was sent is analyzed (as it has completed) )

	Ryu teaches in Claim 3:
	The method of claim 1, wherein the polarity period corresponds to a time period during which a polarity inversion signal remains in the same polarity state. ( [0202] discloses the two switch signals are supplied during a first frame, and then they are reversed. However, they are held/remain during the first period, i.e. remains in the same polarity state. Figure 4 shows HB and VB and during that particular period, the signals are maintained )

	Ryu teaches in Claim 4:
	The method of claim 3, further comprising connecting outputs of the source drivers in the identified first subset of source drivers together and connecting outputs of the source drivers in the identified second subset of source drivers together during the polarity period independent of the polarity inversion signal changing from a first state to a second state. ( [0202], [0208] disclose grouping the source drivers based on a same polarity. [0121] discloses the groups are independent, i.e. odd from even, etc. Regardless of the change in polarity, the grouping is maintained until a later time/analysis. While the polarities can be inverted during the next frame, the connections, i.e. odd and even, are still maintained, even if the polarity changes )

	Ryu and Cho teach in Claim 5:
	The method of claim 1, wherein connecting outputs of the source drivers in the identified first subset of source drivers together and connecting outputs of the source drivers in the identified second subset of source drivers together during the polarity period comprises connecting outputs of source drivers coupled to even numbered channels together and separately connecting outputs of source drivers coupled to odd numbered channels together within the identified group of source drivers. ( [0121], [0202], [0208] disclose grouping certain source lines based on odd and even polarities similarities. For examples, CH1, CH3 and CH5 are all odd and CH2, CH4 and CH6 are all even. Please note the switching signals is how these are connected together. Please note the combination with Cho who teaches of multiple groups )
		
	Ryu teaches in Claim 6:
	A method ( [0002] discloses a charge sharing method for liquid crystal displays ), comprising: 
receiving control information and a row of display data for display on a row of a display panel ( Figure 1, [0087]-[0089] disclose a timing controller 160A which can apply signals to the source driver 120 and row driver 130, in response to receiving a plurality of signals, such as a master clock signal, synchronization signals, etc ); 
sending the row of display data to a plurality of channels in accordance with the control information, each channel including a respective one of a plurality of source drivers and configured for supplying a respective portion of the row of display data to a respective one of a plurality of columns of pixels in the display panel using the respective one of the plurality of source drivers; outputting the row of display data to the row of the display panel ( Figure 1, [0075]-[0076] disclose a channel buffer 120A-1, which is shown in more detail in Figure 3. [0106], please note a plurality of buffers (read as a plurality of channels) which receive various signals which are then output to the columns of pixels. Furthermore, Figure 3, [0106] disclose a plurality of source lines CH1 to CH6, associated with the plurality of buffers and display data is supplied to each of these lines/portions ); 
determining, during a polarity period ( Figure 4, [0124] discloses the intervals HB and VB are charge sharing intervals occurring after the ACT period, i.e. subsequent. [0022], [0208] disclose determining polarities of the source lines in the image data during these charge sharing intervals. Figure 18, [0207], etc disclose that after the display data has been driven, a charge sharing/polarity determination period begins, see steps S110 and S120 ), a polarity state of the row of display data sent to one or more of the plurality of source drivers ( Figures 3 and 4, [0110] discloses either a first polarity (+) or a second polarity (-) is assigned to each buffer/channel/source line. Note the connection to odd and even share lines to match their respective polarities; 
identifying a first subset of source drivers corresponding to a first polarity state [in a first continuous channel block], each source driver in the first subset of source drivers outputting a first portion of the row of display data with the first polarity state during the polarity period ( [0204] disclose grouping source lines based on their determined respective first or second polarity, i.e. positive or negative. [0108] discloses the odd buffers are grouped together as well as the even buffers being grouped together as well. For purposes of interpretation, [0110] discloses the first polarity is positive and the second polarity is negative and [0202] discloses the buffers connected to the ODD share lines have the first/positive polarity. The buffers connected to the ODD share line, such as BUF1, BUF3, BUF5, etc can be interpreted as the identified group of source drivers corresponding to a first polarity (positive) ); 
for a first timing period specified by the timing controller for the first continuous channel block, electrically coupling outputs of source drivers in the identified first subset of source drivers [within the first continuous channel block] to one of the first and second respective charge sharing lines of the first continuous channel block during the polarity period ( Figure 4, [0128]-[0130] disclose the switching signals for the odd group of buffers and as a result, the various buffers are connected together. It is clear that the identified group of buffers, i.e. the ones connected to the ODD share line, have their outputs electrically coupled together, in order to perform charge sharing (described in more detail below). See Figure 4 for the odd numbered columns sharing their charges by being their outputs coupled together. Please note the respective ON periods for each of the odd and even, (read as a first timing period and a second timing period which is noted for the limitation below) ); but

Ryu does not explicitly teach of “grouping the plurality of channels into a plurality of continuous channel blocks, each channel block including a respective number of immediately adjacent channels that are next to each other, the respective number being greater than one” and “independently controlling each of the plurality of continuous channel blocks”, identifying a first subset and “identifying a second subset of source drivers corresponding to a second polarity state in a second continuous channel block, each source driver in the second subset of source drivers outputting a second distinct portion of the row of display data with the second polarity state during the polarity period” and electrically coupling outputs of the first and second subset, namely “for a second timing period specified by the timing controller for the second continuous channel block, electrically coupling outputs of source drivers in the identified second subset of source drivers within the second continuous channel block to one of the first and second respective charge sharing signal lines of the second continuous channel block during the polarity period”.

To clarify, Ryu teaches of a plurality of channels which can be divided into first and second subsets and these respective outputs can be electrically coupled to each other during a charge sharing period. However, Ryu is silent as to a first and second continuous channel block, (with the channels being adjacent, i.e. continuous), with these channel blocks being driven separately. Ryu essentially teaches of one continuous channel block and not of multiple blocks. 
However, in the same field of endeavor, polarity driving, Cho teaches of splitting a display region into a plurality of driving groups, ( Cho, Figures 5A+, [0046] ). Similar to Ryu, a polarity value is assigned to each data line (akin to Ryu’s channels) and please note that each group is comprised of adjacent channels, ( Cho, [0034] ), i.e. a continuous channel block. Furthermore, as shown, each group is individually controlled and subsets within each block are assigned polarity information. As combined with Ryu, the even and odd channels are electrically coupled to each other to allow for charge sharing and Cho teaches of multiple groups and assigned polarity values to each/within each channel. To clarify, Cho teaches each individual block to have negative and positive polarity channels and Ryu teaches to have alternating negative and positive polarity elements, similar to Applicant’s alternating nature as well. Using Cho’s blocks with Ryu’s charge sharing concept (again, both references teach of an alternating positive and negative polarity and Ryu teaches of having switches for the odd and even lines), the combination would naturally teach of having the alternating odd and even charge sharing lines (again, associated with positive and negative polarities) to be applied with Cho’s alternating positive and negative polarity elements. The driving method of Ryu with regards to the charge sharing for odd/even and positive/negative polarity elements is still preserved, along with the timings for each (read as first and second timing periods). Ryu teaches of the claimed driving method, as detailed above and the grouping of Cho can be applied.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the grouping, as taught by Cho, with the motivation that by using groups, non-uniformity of polarity can be accurately determined and phenomena, such as smear, greenish or flicker, can be reduced, ( Cho, [0007] ).

	Ryu teaches in Claim 7:
	The method of claim 6, wherein a charge sharing enable signal is generated using a row completion indicator to control electrically coupling outputs of source drives in the identified first subset of source drivers and electrically coupling outputs of source drivers in the identified second subset of source drivers, and the charge sharing enable signal is a horizontal blanking indicator. ( [0116], [0221] disclose the charge sharing interval is denoted as a horizontal blanking interval. At this point, the image data that was sent is analyzed (as it has completed). This reads on a charge sharing signal and as a result, particulars groups of source lines are driven together, i.e. electrically coupled. Figure 4 shows HB is the charge sharing interval and is generated at the completion of the previous active/image displaying period ACT )

	Ryu teaches in Claim 8:
	The method of claim 6, wherein the polarity period is a time period during which a polarity inversion signal remains in the first polarity state. ( [0202] discloses the two switch signals are supplied during a first frame, and then they are reversed. However, they are held/remain during the first period, i.e. remains in the same polarity state )

	Ryu and Cho teach in Claim 9:
	The method of claim 8, further comprising connecting outputs of the source drivers in the identified first subset of source drivers together and connecting outputs of the source drivers in the identified second subset of source drivers together during the polarity period independent of the polarity inversion signal changing from a first state to a second state. ( [0202], [0208] disclose grouping the source drivers based on a same polarity. [0121] discloses the groups are independent, i.e. odd from even, etc. Regardless of the change in polarity, the grouping is maintained until a later time/analysis. While the polarities can be inverted during the next frame, the connections, i.e. odd and even, are still maintained, even if the polarity changes. Please note the combination with Cho for the multiple groupings aspect )

	Ryu teaches in Claim 10:
	The method of claim 8, wherein electrically coupling outputs of the source drivers in the identified first subset of source drivers and electrically coupling outputs of the source drivers in the identified second subset of source drivers comprises connecting outputs of source drivers coupled to even numbered channels together and separately connecting outputs of source drivers coupled to odd numbered channels together within the identified first subset of source drivers and the identified second subset of source drivers, respectively. ( [0121], [0202], [0208] disclose grouping certain source lines based on odd and even polarities similarities. For examples, CH1, CH3 and CH5 are all odd and CH2, CH4 and CH6 are all even. Please note the switching signals is how these are connected together )

	Ryu teaches in Claim 11:
	A display panel system ( [0002] discloses a charge sharing method for liquid crystal displays ) comprising: 
a video receiver configured to receive a video input signal and one or more control signals, the video input signal comprising display data organized into a plurality of rows ( Figure 1, [0087]-[0089] disclose a timing controller 160A which can apply signals to the source driver 120 and row driver 130, in response to receiving a plurality of signals, such as a master clock signal, synchronization signals, etc ) and the control signals comprising a row completion signal ( Figure 4, [0026]-[0027], [0116] disclose a first period of time in which the source lines are driven with display data (see active interval ACT). In a period following the first period of time, during a blanking interval/charge sharing interval (see horizontal blanking period at the end of each line and/or vertical blanking period at the end of each frame. ), it is determined if charge sharing should be initiated. The end of the ACT period and initial beginning of the HB/VB periods indicate a change in functionality and is interpreted as row completion indicator ); 
a display data analysis module configured to map a row of display data to a plurality of channels in accordance with the control signals, each channel including a respective one of a plurality of source drivers and configured for supplying a respective portion of the row of display data to a respective one of a plurality of columns of sub-pixels included in a display panel using the respective one of the plurality of source drivers ( Figure 1, [0075]-[0076] disclose a channel buffer 120A-1, which is shown in more detail in Figure 3. [0106], please note a plurality of buffers (read as a plurality of channels) which receive various signals which are then output to the columns of pixels. Furthermore, Figure 3, [0106] disclose a plurality of source lines CH1 to CH6, associated with the plurality of buffers and display data is supplied to each of these lines/portions ); and 
a charge sharing controller ( Figure 3, [0176] discloses odd and even switches for applying the charge sharing method. It is clear that there is a controller/means for this ) configured to: 
receive the row completion signal subsequent to the plurality of source drivers outputting the row of display data to the row of the display panel ( The same reasoning above is applicable here as well: Figure 4, [0026]-[0027], [0116] disclose a first period of time in which the source lines are driven with display data (see active interval ACT). In a period following the first period of time, during a blanking interval/charge sharing interval (see horizontal blanking period at the end of each line and/or vertical blanking period at the end of each frame. ), it is determined if charge sharing should be initiated. The end of the ACT period and initial beginning of the HB/VB periods indicate a change in functionality and is interpreted as row completion indicator ); 
in response to receiving the row completion signal, detect initiation of a polarity period ( Figure 4, [0124] discloses the intervals HB and VB are charge sharing intervals occurring after the ACT period, i.e. subsequent. [0022], [0208] disclose determining polarities of the source lines in the image data during these charge sharing intervals. Figure 18, [0207], etc disclose that after the display data has been driven, a charge sharing/polarity determination period begins, see steps S110 and S120 ); 
in accordance with a detection of the initiation of the polarity period, determine, for each channel, a respective polarity state of the respective portion of the row of display data sent to the respective one of the plurality of source drivers ( Figures 3 and 4, [0110] discloses either a first polarity (+) or a second polarity (-) is assigned to each buffer/channel/source line. Note the connection to odd and even share lines to match their respective polarities ); 
identify a first subset of source drivers from the plurality of source drivers corresponding to a first polarity state [in a first continuous channel block], each source driver in the first subset of source drivers outputting a first portion of the row of display data with the first polarity state during the polarity period ( [0204] disclose grouping source lines based on their determined respective first or second polarity, i.e. positive or negative. [0108] discloses the odd buffers are grouped together as well as the even buffers being grouped together as well. For purposes of interpretation, [0110] discloses the first polarity is positive and the second polarity is negative and [0202] discloses the buffers connected to the ODD share lines have the first/positive polarity. The buffers connected to the ODD share line, such as BUF1, BUF3, BUF5, etc can be interpreted as the identified group of source drivers corresponding to a first polarity (positive) ); 
for a first timing period specified by the timing controller for the first continuous channel block, electrically couple outputs of source drivers in the identified first subset of source drivers [within the first continuous channel block to one of the first and second respective charge sharing signal lines of the first continuous channel block during the polarity period] ( Figure 4, [0128]-[0130] disclose the switching signals for the odd group of buffers and as a result, the various buffers are connected together. It is clear that the identified group of buffers, i.e. the ones connected to the ODD share line, have their outputs electrically coupled together, in order to perform charge sharing (described in more detail below). See Figure 4 for the odd numbered columns sharing their charges by being their outputs coupled together. See Figure 4 for the odd numbered columns sharing their charges by being their outputs coupled together. Please note the respective ON periods for each of the odd and even, (read as a first timing period and a second timing period which is noted for the limitation below)  ); but

Ryu does not explicitly teach of “grouping the plurality of channels into a plurality of continuous channel blocks, each channel block including a respective number of immediately adjacent channels that are next to each other, the respective number being greater than one, wherein each individual channel block includes at least a first respective charge sharing signal line and a second respective charge sharing signal line, and each of the first and second respective charge sharing signal lines is shared by channels in the respective individual channel block” and “independently controlling each of the plurality of continuous channel blocks”, identifying a first subset and “identifying a second subset of source drivers corresponding to a second polarity state in a second continuous channel block, each source driver in the second subset of source drivers outputting a second distinct portion of the row of display data with the second polarity state during the polarity period” and electrically coupling outputs of the first and second subset, namely “for a second timing period specified by the timing controller for the second continuous channel block, electrically coupling outputs of source drivers in the identified second subset of source drivers within the second continuous channel block to one of the first and second respective charge sharing signal lines of the second continuous channel block during the polarity period”.

To clarify, Ryu teaches of a plurality of channels which can be divided into first and second subsets and these respective outputs can be electrically coupled to each other during a charge sharing period. However, Ryu is silent as to a first and second continuous channel block, (with the channels being adjacent, i.e. continuous), with these channel blocks being driven separately. Ryu essentially teaches of one continuous channel block and not of multiple blocks. 
However, in the same field of endeavor, polarity driving, Cho teaches of splitting a display region into a plurality of driving groups, ( Cho, Figures 5A+, [0046] ). Similar to Ryu, a polarity value is assigned to each data line (akin to Ryu’s channels) and please note that each group is comprised of adjacent channels, ( Cho, [0034] ), i.e. a continuous channel block. Furthermore, as shown, each group is individually controlled and subsets within each block are assigned polarity information. As combined with Ryu, the even and odd channels are electrically coupled to each other to allow for charge sharing and Cho teaches of multiple groups and assigned polarity values to each/within each channel. To clarify, Cho teaches each individual block to have negative and positive polarity channels and Ryu teaches to have alternating negative and positive polarity elements, similar to Applicant’s alternating nature as well. Using Cho’s blocks with Ryu’s charge sharing concept (again, both references teach of an alternating positive and negative polarity and Ryu teaches of having switches for the odd and even lines), the combination would naturally teach of having the alternating odd and even charge sharing lines (again, associated with positive and negative polarities) to be applied with Cho’s alternating positive and negative polarity elements. The driving method of Ryu with regards to the charge sharing for odd/even and positive/negative polarity elements is still preserved, along with the timings for each (read as first and second timing periods). Ryu teaches of the claimed driving method, as detailed above and the grouping of Cho can be applied.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the grouping, as taught by Cho, with the motivation that by using groups, non-uniformity of polarity can be accurately determined and phenomena, such as smear, greenish or flicker, can be reduced, ( Cho, [0007] ).

	Ryu and Cho teach in Claim 12:
	The display panel system of claim 11, wherein the charge sharing enable signal is generated using the row completion signal to control electrically coupling outputs of source drives in the identified first subset of source drivers and electrically coupling outputs of source drives in the identified second subset of source drivers. ( [0116], [0221] disclose the charge sharing interval is denoted as a horizontal blanking interval. At this point, the image data that was sent is analyzed (as it has completed). This reads on a charge sharing signal and as a result, particulars groups of source lines are driven together, i.e. electrically coupled. Figure 4 shows HB is the charge sharing interval and is generated at the completion of the previous active/image displaying period ACT. Also, please note the combination with Cho who teaches of the multiple grouping aspects )

	Ryu teaches in Claim 13:
	The display panel system of claim 12, wherein the row completion signal is a horizontal blanking signal. ( As noted in the reasoning of Claim 12, the horizontal blanking interval is when the analysis is performed. It is the completion of the display data in which this analysis is triggered )

	Ryu and Cho teach in Claim 14:
	The display panel system of claim 11, wherein the charge sharing controller is configured to connect outputs of source drivers coupled to even numbered channels together and separately connect outputs of source drivers coupled to odd numbered channels together within the identified first subset of source drivers and the identified second subset of source drivers, respectively. ( [0121], [0202], [0208] disclose grouping certain source lines based on odd and even polarities similarities. For examples, CH1, CH3 and CH5 are all odd and CH2, CH4 and CH6 are all even. Please note the switching signals is how these are connected together. Also, please note the combination with Cho who teaches of the multiple grouping aspects )

	Ryu and Cho teach in Claim 16:
	The display panel system of claim 14, wherein the polarity period represents a time period during which a polarity inversion signal remains in the first polarity state ( [0202] discloses the two switch signals are supplied during a first frame, and then they are reversed. However, they are held/remain during the first period, i.e. remains in the same polarity state ) and the charge sharing controller is configured to connect outputs of the source drivers in the identified first subset of source drivers together and connect outputs of the source drivers in the identified second subset of source drivers together during the polarity period independent of the polarity inversion signal changing from a first state to a second state. ( [0202], [0208] disclose grouping the source drivers based on a same polarity. [0121] discloses the groups are independent, i.e. odd from even, etc. Regardless of the change in polarity, the grouping is maintained until a later time/analysis. While the polarities can be inverted during the next frame, the connections, i.e. odd and even, are still maintained, even if the polarity changes. Also, please note the combination with Cho who teaches of the multiple grouping aspects )

	Ryu teaches in Claim 17:
	The display panel system of claim 11, wherein the first timing period corresponds to a first horizontal blanking interval for the first continuous channel block, and the charge sharing controller is configured to disconnect outputs of the source drivers in the identified first subset of source drivers subsequent to an end of the first horizontal blanking interval. ( [0112]-[0115], [0202], [0221] disclose details of turning switches off, or keeping them off during certain time periods. The charge sharing is performed during the horizontal blanking period when no display data is being displayed, so when the display period starts back up, the blank period, and thus, the charge sharing, is stopped, i.e. switches being disconnected. SW_OUT is activated during the ACT period and as a result, SW_ODD/SW_EVEN is disconnected at the end of the HB/VB charge sharing intervals )
	
	Ryu teaches in Claim 18:
	The method of claim 1, wherein sending separate disable signals to disable the respective output amplifiers of the specified number of source drivers of the identified first subset of source drivers and the identified second subset of source drivers includes placing the respective output amplifiers of the specified number of source drivers of the first subset and the second subset of source drivers in a high impedance state, and the respective output amplifiers of each of the specified number of source drivers of the first subset and the second subset of source drivers consumes substantially no power under the high impedance state. ( Respectfully, Figure 3 shows the plurality of switches SW_OUT and upon deactivation of these switches, the amplifiers are disconnected/floating and consume substantially no power as they are disconnected )

	Ryu teaches in Claim 22:
	The method of claim 1, further comprising: 
initiating a low power state, including: 
individually selecting a first specified number of source drivers corresponding to the first polarity state in the identified first subset of source drivers of the first channel block, the first specified number being greater than one ( Initially, the reasoning above is regarding connected and grouping buffers together, with the purpose of performing charge sharing. [0124] discloses this charge sharing is done in the charge sharing interval HB and VB and the charge sharing line SL1 is connected to the odd numbered buffers during those intervals. The Z-inversion method is used and [0069], etc, discloses this scheme is used for reducing power usage and dissipation (read as the display entering a low power state when Z-inversion is used in the charge sharing intervals. [0078], etc, disclose the determination on whether or not to use Z-inversion (and reduce power) is made based on a change amount of image data. When compared to thresholds, if it is determined to perform charge sharing, then Z-inversion is used, i.e. entering a low power state. Charge sharing is a process of enabling and disabling source drivers in an odd or even group, as shown in Figure 3 ); 
individually selecting a second specified number of source drivers corresponding to the second polarity state in the identified second subset of source drives of the second channel block, the second specified number being greater than one ( [0078] disclose generating charge sharing switch signals, such as SW_ODD for the odd numbered buffers (the identified group of source drivers, such as BUF1, BUF3, BUF5, i.e. a specified number being three). They are individually selected in the sense that each of these buffers has its own SW_ODD switch, as shown in Figure 3 ); and 
for each of the individually selected source drivers, sending a separate disable signal to disable a respective output amplifier of the respective source driver during the polarity period ( [0112]-[0113] disclose that during the active interval ACT of image display, switch signal SW_OUT is activated. However, during the charge sharing interval HB or VB (polarity period), SW_OUT is deactivated. Figure 3 shows each of the odd buffers has its own SW_OUT switch and is separately/individually disabled/deactivated, and this is applied to the output of the amplifier, as shown ), while electrically coupling the output of the respective source driver to the outputs of the other selected source drivers. ( Figure 3, even though the amplifiers are disabled by a deactivate SW_OUT signal, the further along outputs, at the PAD points, such as PAD1, PAD3, PAD5, etc, are electrically coupled together during the charge sharing interval. [0115] discloses the complementary signals/relationship between SW_OUT and the ODD share line, i.e. disabling SW_OUT and activated SW_ODD/SL1 to electrically couple the outputs )

	Ryu and Cho teach in Claim 23:
	The method of claim 1, wherein each channel corresponding to the first subset of source drivers of the first continuous channel block has the first polarity state, and each channel corresponding to the second subset of source drivers in the second continuous channel block has the second polarity state that is different from the first polarity state. ( Please note the each group of Cho has a mix of the polarity states, i.e. positive and negative. Ryu teaches to sort the subsets by odd and even, which also corresponds to positive and negative polarity )

	Ryu and Cho teach in Claim 24:
	The method of claim 1, wherein charge sharing of the plurality of continuous channel blocks is performed on a channel group-by-channel group basis. ( The combination teaches to perform charge sharing for each channel group as essentially, the simplistic single channel that Ryu teaches can be extrapolated to multiple channels that Cho teaches. The same charge sharing concept would still be applicable, i.e. channel by channel basis )

Response to Arguments
6.	Applicant’s arguments considered, but are respectfully not persuasive.
	Applicant’s representatives, Attorneys Wang and Herrera, are thanked for their time to discuss the application in an interview held on January 14, 2022. In light of the interview, claim amendments were made to better define the channel block layouts with timing aspects. However, upon further consideration, examiner still feels the combination reads on the amended claims. To clarify, Ryu teaches of alternating odd and even, with associated opposite polarities, within essentially one channel block. Cho teaches of alternating odd and even elements within each channel block (i.e. individually controlled), similar to Ryu. The lack of charge sharing aspects in Cho is remedied by Ryu and essentially, the driving method to one akin channel block in Ryu can be extrapolated to a plurality of channel blocks, as taught by Cho. For these reasons, examiner believes the current combination is still able to read on the concepts of the timing aspects combined with a plurality of channel blocks. 
	
Conclusion
7.	 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621